Citation Nr: 0737668	
Decision Date: 11/30/07    Archive Date: 12/06/07

DOCKET NO.  05-18 176	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
status post right ankle injury.
 
2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
residuals of hernia.

3.  Entitlement to service connection for blood blisters on 
the back.

4.  Entitlement to an initial compensable disability rating 
for bilateral hearing loss.


ATTORNEY FOR THE BOARD

A. Hinton, Counsel





INTRODUCTION

The veteran served on active duty from March 1953 to January 
1955, including service in Korea during the Korean Conflict.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Baltimore, Maryland (RO).  In that decision, the RO declined 
to reopen claims for service connection for status post right 
ankle injury, and for residuals of hernia; denied claims of 
entitlement to service connection for blood blisters on the 
back and for depression; and granted service connection for 
bilateral hearing loss, for which the RO assigned a zero 
percent disability rating.  

In January 2005, the veteran submitted a notice of 
disagreement with that decision as to the RO's declining to 
reopen claims for service connection for status post right 
ankle injury and for residuals of hernia; as to the denials 
for service connection for blood blisters on the back and for 
depression; and as to the rating assigned for the bilateral 
hearing loss.  

Subsequently in April 2005, the RO provided a statement of 
the case on all of these issues except for the claim for 
service connection for depression.  The veteran perfected his 
appeal in May 2005 by filing a substantive appeal with 
respect to the issues contained in the April 2005 statement 
of the case.  The RO furnished the veteran a Supplemental 
Statement of Case in February 2007 that addressed the claim 
for service connection for depression.  However, the veteran 
did not file a substantive appeal concerning that claim, and 
thus this discrete claim for entitlement to service 
connection for depression is not a part of the current 
appeal.

This issue of entitlement to service connection for residuals 
of a hernia is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a rating decision dated in January 1995, the RO denied 
appellant's claim of entitlement to service connection for 
post right ankle injury; and the appellant did not appeal as 
to that decision.

2.  None of the additional evidence received since the 
January 1995 rating decision relates to an unestablished fact 
necessary to substantiate the claim of entitlement to service 
connection for post right ankle injury.
 
3.  In a rating decision dated in January 1995, the RO denied 
appellant's claim of entitlement to service connection for 
residuals of hernia; and the appellant did not appeal as to 
that decision.

4.  Some of the additional evidence received since the 
January 1995 rating decision relates to an unestablished fact 
necessary to substantiate the claim of entitlement to service 
connection for residuals of hernia.

5.  The current medical evidence does not show the presence 
of blood blisters on the back.

6. The veteran's service-connected bilateral hearing loss is 
productive of no more than Level II hearing loss in the right 
ear and Level IV hearing loss in the left ear.


CONCLUSIONS OF LAW

1.  The RO's January 1995 rating decision that denied the 
claim of entitlement to service connection for post right 
ankle injury is final.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 20.302, 20.1103 (2007).

2.  The evidence received since the January 1995 rating 
decision is not new and material; and the requirements to 
reopen the appellant's claim of entitlement to service 
connection for post right ankle injury, have not been met.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 (2007). 
 
3.  The RO's January 1995 rating decision that denied the 
claim of entitlement to service connection for residuals of 
hernia is final. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
20.302, 20.1103 (2007).

4.  The evidence received since the January 1995 rating 
decision is new and material; and the requirements to reopen 
the appellant's claim of entitlement to service connection 
for residuals of hernia, have been met.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.156 (2007).
 
5.  The criteria for establishing entitlement to service 
connection for blood blisters on the back are not met.  38 
U.S.C.A. §§ 1110, 1111, 1153 (West 2002); 38 C.F.R. §§ 3.303 
(2007).

6.  The criteria for a compensable disability evaluation for 
bilateral hearing loss have not been met or approximated. 38 
U.S.C.A. §§ 1155, 5103 (West 2002); 38 C.F.R. §§ 3.159, 4.87, 
Diagnostic Code 6100 (2007).
 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence VA 
will seek to provide and which information and evidence the 
claimant is expected to provide.  In compliance with 
38 C.F.R. § 3.159(b), the notification should also include 
the request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  

The VCAA requires, in the context of a claim to reopen, the 
Secretary to look at the bases for the denial in the prior 
decision and to respond with a notice letter that describes 
what evidence would be necessary to substantiate that element 
or elements required to establish service connection that 
were found insufficient in the previous denial.  The 
appellant must also be notified of what constitutes both 
"new" and "material" evidence to reopen the previously 
denied claim.  See Kent v. Nicholson, No. 04-181 (U.S. Vet. 
App. Mar. 31, 2006).

The VCAA is not applicable where further assistance would not 
aid the veteran in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance "if 
no reasonable possibility exists that such assistance would 
aid in substantiating the claim").  In view of the Board's 
favorable decision in this appeal-to reopen the claim for 
service connection for the claimed residuals of hernia, 
further assistance is unnecessary to aid the veteran in 
substantiating this aspect of that underlying claim.  On 
remand below, the RO has the responsibility to assure that 
all VCAA required notice and assistance is given. 

Further, regarding the other claims, VA essentially satisfied 
the notification requirements of the VCAA by means of letters 
dated in September and November 2003, August 2005 and March 
2006.  The RO notified the veteran of requirements to reopen 
finally decided claims based on submitting new and material 
evidence; and of the types of evidence needed in order to 
substantiate his claims of entitlement to service connection 
and to a higher initial disability rating for bilateral 
hearing loss.  VA has also informed the veteran of the 
division of responsibility between the veteran and VA for 
obtaining that evidence, and VA requested that the veteran 
provide any information or evidence in his possession that 
pertained to such claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), which held that the 
VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include: 1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  

The Court held that upon receipt of an application for a 
service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess v. 
Nicholson.  In regard to the present claim adjudicated below 
for service connection, the Board finds that the veteran is 
not prejudiced by a decision at this time.  Any question of 
appropriate notice pursuant to Dingess is mooted by the 
denial of the claims decided below.

The Board also finds that VA has made reasonable efforts to 
obtain relevant records adequately identified by the veteran.  
The information and evidence that have been associated with 
the claims file consist of post-service medical records and 
statements made in support of the veteran's claim.  

The Board notes that review of the claims file shows that 
service medical records in this case are unavailable and 
presumed destroyed in a 1973 fire at the National Personnel 
Records Center (NPRC).  Attempts to obtain them were 
unsuccessful.  The veteran has indicated that he did not 
receive treatment at a hospital during service for conditions 
related to these claimed disorders; therefore, a search of 
Office of the Surgeon General (SGO) records would not be 
productive as they cover only hospital records.

In cases where the veteran's service medical records are, 
through no fault of his own, unavailable, a heightened duty 
exists to assist the veteran in the development of the case.  
See O'Hare v. Derwinski, 1 Vet. App. 365 (1991); Layno v. 
Brown, 6 Vet. App. 465, 469 (1994) (where the veteran's 
service medical records have been destroyed or lost, there is 
a duty to advise the veteran to obtain other forms of 
evidence).  In this case, the VA has made unsuccessful 
attempts to obtain the appellant's missing records.  The 
veteran has also been advised of the RO's unsuccessful 
efforts, and was requested to send any pertinent records he 
had.  Thus, the Board concludes the VA's heightened duty to 
assist the veteran is satisfied.

In such situations, the Board also has a heightened 
obligation to explain its findings and conclusions and 
carefully consider the benefit-of-the-doubt rule.  See Cuevas 
v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).  In making the 
decision below, the Board has been mindful of that 
obligation.

In sum, the veteran has been provided with every opportunity 
to submit evidence and argument in support of his claim, and 
to respond to VA notices.  Also, the actions taken by VA have 
essentially cured any defect in the VCAA notice.  The purpose 
behind the notice requirement has been satisfied, because the 
veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his appealed 
claim.

II.  Application to Reopen Claim Based on New and Material 
Evidence

The appellant seeks to reopen claims of entitlement to 
service connection for status post right ankle injury, and 
for residuals of hernia.  Prior to this appeal, in a rating 
decision of January 1995 the RO denied claims for service 
connection for status post right ankle injury and for hernia.

Rating actions are final and binding based on evidence on 
file at the time the claimant is notified of the decision and 
may not be revised on the same factual basis except by a duly 
constituted appellate authority. 38 C.F.R. § 3.104(a).  The 
claimant has one year from notification of a RO decision to 
initiate an appeal by filing a notice of disagreement (NOD) 
with the decision, and the decision becomes final if an 
appeal is not perfected within the allowed time period.  38 
U.S.C.A. § 7105(b) and (c).

The appellant did not appeal the January 1995 decision, which 
therefore became final as to the claims for service 
connection for status post right ankle injury, and for 
residuals of hernia.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 
20.302, 20.1103.  

In May 2003, the RO received the appellant's application to 
reopen his claims for service connection for status post 
right ankle injury, and for residuals of hernia.  The current 
appeal arises from a March 2004 rating decision in which the 
RO declined to reopen the two claims.  The Board must first 
determine that new and material evidence has been presented 
in order to establish its jurisdiction to review the merits 
of these previously denied claims.  See Barnett v. Brown, 83 
F. 3d 1380 (Fed. Cir. 1996).
   
In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held the claimant does not have to 
demonstrate that the new evidence would likely change the 
outcome of the prior denial; rather, it is only important 
that there be a complete record upon which the claim can be 
evaluated and that the new evidence may contribute to a more 
complete picture of the circumstances surrounding the origin 
of a claimant's injury or disability.  The Court has held 
that the credibility of evidence must be presumed for the 
purpose of deciding whether it is new and material.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).

With claims to reopen filed on or after August 29, 2001, 
which is the case here, "new" evidence is defined as evidence 
not previously submitted to agency decision makers; and 
"material" evidence is defined as evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
38 C.F.R. § 3.156 (2007).  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last final denial of the claims sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  Id.

VA is required to first review the evidence submitted by a 
claimant since the last final disallowance of a claim on any 
basis for its newness and materiality.  See Evans v. Brown, 9 
Vet. App. 273 (1996).  In this case, the last final 
disallowance was the January 1995 rating decision. 

The veteran's claims for service connection for status post 
right ankle injury and for residuals of hernia, were 
previously considered and denied by the RO in January 1995.  
The decision to deny service connection was based on a 
determination that there were no service medical records, and 
without review of those records, the RO was unable to 
establish entitlement to service connection for status post 
right ankle injury, and for residuals of hernia.

At the time of the January 1995 rating decision, the evidence 
of record included the report of VA examination in June 1994.  
That report showed that the examiner noted a history 
(apparently provided by the veteran) of ventral hernia, and 
also a right ankle (and left ankle) soft tissue injury in 
1952.  On examination, there was a slight ventral hernia on 
standing, which disappeared on lying and on sitting.  
Examination of the ankles showed mild hallux valgus deformity 
bilaterally.  There was no evidence of tenderness or of any 
abnormality.  The report contains diagnoses of (1) Mild 
ventral hernia, and (2) "Status post injury of the right 
ankle.  He twisted the right ankle in 1952.  There is no 
evidence of any residual damage in that regard, but he has a 
mild hallux valgus deformity bilaterally." 

The evidence presented or secured since the January 1995 
rating decision includes additional VA and private medical 
records dated from 1995 through November 2006.  To decide 
this case, the Board must decide whether any evidence 
submitted since January 1995 is evidence that both (1) was 
not previously submitted to agency decision makers, and (2) 
by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  38 C.F.R. § 3.156 (2007).  Both of 
these requirements must be met to reopen the veteran's claim.  
 
Regarding the right ankle claim, none of the records 
submitted since January 1995 contain medical evidence showing 
a current right ankle condition to include any diagnosis such 
as status post right ankle injury.  There are no medical 
records containing indications of treatment or a diagnosis of 
any residuals of a right ankle injury.

In sum, the evidence submitted since January 1995 does not 
include competent medical evidence showing a current right 
ankle disability.  Although service medical records are 
missing, even assuming an injury in service as claimed by the 
veteran, there was no evidence of any residuals in January 
1995, or in the record thereafter.  Therefore, none of the 
records submitted since January 1995 contains evidence that 
relate to an unestablished fact necessary to substantiate the 
claim.  Specifically none of the evidence submitted since 
January 1995 includes evidence of a present right ankle 
disability.  Thus, the evidence submitted since the January 
1995 rating decision is not new and material and does not 
serve to reopen the claim for service connection for status 
post right ankle injury.  Therefore, the appellant's claim of 
entitlement to service connection for status post right ankle 
injury is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156(a) (2007).  
 
Regarding the residuals of hernia claim, the records 
submitted since January 1995 includes private medical records 
showing a diagnosis of hiatal hernia in March 2001; and 
showing a repair was performed for a diagnosis of ventral 
hernia in April 2006.   Thus, there is evidence contained in 
records submitted since January 1995 showing a continuation 
of symptomatology first noted in the June 1994 VA 
examination.  

Under principles relating to the determination of service 
connection, continuity of symptomatology is required where 
the fact of chronicity in service is not adequately 
supported.  Here of course, as service medical records are 
missing, showing chronicity in service is not feasible.  
Nevertheless, a showing of continuity after discharge is an 
element of service connection required to support the claim.  
38 C.F.R. § 3.303(b).  Therefore, the evidence of continuity 
contained in evidence submitted since January 1995, when 
considered with the previous evidence of record, relates to 
an unestablished fact-continuity of symptomatology after 
discharge-necessary to substantiate the claim.  38 C.F.R. § 
3.156 (2007).  In making this determination, the Board has 
given due consideration of heightened obligations when 
service medical records are missing, including to carefully 
consider the benefit-of-the-doubt rule.  See Cuevas, O'Hare, 
supra.

Accordingly, the Board finds that the evidence received after 
the January 1995 rating decision is new and material and 
serves to reopen the claim for service connection for 
residuals of hernia.  This is so even though the totality of 
the evidence on file does not meet all requirements-
specifically, as to nexus-so as to grant the benefit of 
service connection.  See Hodge, supra.  Therefore, the 
appellant's claim of entitlement to service connection for 
that disorder is reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2007).  However, the Board cannot, at 
this point, adjudicate the reopened claim regarding residuals 
of hernia, as further assistance to the appellant is required 
to comply with the duty to assist.  This is detailed in the 
REMAND below. 

III.  Service Connection

The veteran claims entitlement to service connection for 
blood blisters on the back.  In his May 2003 application for 
benefits he asserted that this condition began in 1953 during 
service and has continued to the present.

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1131 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.303(a) (2007).   

To establish a showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time. 38 C.F.R. § 3.303(b).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim. Id.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service. 38 
C.F.R. § 3.303(d).

To establish service connection, there must be (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability. See Hickson v. West, 12 Vet. App. 
247, 253 (1999).

Congress has specifically limited entitlement to service-
connection for disease or injury to cases where such 
incidents have resulted in a disability.  See 38 U.S.C.A. §§ 
1110.  Hence, in the absence of proof of a present disability 
(and, if so, of a nexus between that disability and service), 
there can be no valid claim for service connection.  Gilpin 
v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).

As noted above, there are no service medical records 
existing.  Nevertheless, even assuming that the veteran had 
an injury or condition otherwise in service associated with 
blood blisters on the back at that time, the veteran's claim 
for service connection for that condition must be denied for 
the following reasons.  

Review of the claims file shows that there are no medical 
records on file showing a current disorder of blood blisters 
on the back.  None of the records in the claims file contain 
any evidence of any complaints, treatment, findings or 
diagnosis associated with any such blood blister condition of 
the back or other parts of the veteran's body.  

The Board notes that a June 1994 VA examination report 
contains a finding that the veteran had multiple tiny lipoma 
lesions on the posterior aspect of the right back.  However, 
a lipoma lesion is not equivalent to a blood blister in any 
way; and a solitary finding in 1994 of multiple tiny lipoma 
lesions does not equate to a current, chronic disorder 
manifested by blood blisters on the back.  Moreover, of the 
considerable medical records on file since 1994, none show 
any complaints, treatment, findings or diagnosis associated 
with any blood blister condition, or for that matter, any 
lipoma lesions.  None of the medical records on file contain 
any evidence referable to a disorder of blood blisters on the 
back.  Thus, in sum, review of the claims file shows no 
competent medical evidence of any such disorder.  Therefore, 
based on the foregoing, service connection is not warranted 
for blood blisters on the back.

IV.  Initial Disability Rating for Bilateral Hearing Loss

Disability evaluations are determined by comparing present 
symptomatology with the criteria set forth in VA's Schedule 
for Rating Disabilities, which is based on average impairment 
in earning capacity.  See 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. Part 4 (2004).  When a question arises as to which of 
two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 
4.3.

The veteran's entire history is reviewed when making 
disability evaluations. 38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  In evaluating the 
veteran's claims, all regulations which are potentially 
applicable through assertions and issues raised in the record 
have been considered, as required by Schafrath.  In cases 
such as this in which the veteran has appealed the initial 
rating assigned after service connection is established, the 
Board must consider the initial rating, and, if indicated, 
the propriety of a staged rating from the initial effective 
date forward.  See Fenderson v. West, 12 Vet. App. 119, 126-7 
(1999).  See also Hart v. Mansfield, No. 05-2424 (U.S. Vet. 
App. Nov. 19, 2007) (finding staged ratings appropriate also 
in cases where the appeal was not as to the initial rating 
assigned after service connection is established).  

VA regulations also require that disability evaluations be 
based upon the most complete evaluation of the condition that 
can be feasibly constructed with interpretation of 
examination reports, in light of the whole history, so as to 
reflect all elements of disability.  The medical as well as 
industrial history is to be considered, and a full 
description of the effects of the disability upon ordinary 
activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

If the evidence for and against a claim is in equipoise, the 
claim will be granted. A claim will be denied only if the 
preponderance of the evidence is against the claim. See 38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 56 (1990).

The Court has held that the assignment of disability ratings 
for hearing impairment are to be derived by the mechanical 
application of the Rating Schedule to the numeric 
designations assigned after audiometry evaluations are 
rendered. Lendenmann v. Principi, 3 Vet. App. 345 (1992).

In cases in which the evaluation of hearing loss is at issue, 
an examination for VA purposes must be conducted by a state-
licensed audiologist and must include a controlled speech 
discrimination test (Maryland CNC) and a pure tone audiometry 
test.  Examinations will be conducted without the use of 
hearing aids.  38 C.F.R. § 4.85(a).

The horizontal lines in Table VI (in 38 C.F.R. § 4.85) 
represent eleven categories of the percentage of 
discrimination based on the controlled speech discrimination 
test. The vertical columns in Table VI represent eleven 
categories of decibel loss based on the pure tone audiometry 
test. The numerical designation of impaired efficiency (I 
through XI) will be determined for each ear by intersecting 
the horizontal row appropriate for the percentage of 
discrimination and the vertical column appropriate to 
puretone decibel loss.  For example, with the percentage of 
discrimination of 70 and an average pure tone decibel loss of 
64, the numeric designation level is "V" for one ear.  The 
same procedure will be followed for the other ear. 38 C.F.R. 
§ 4.85(b).

The percentage evaluation will be found from Table VII (in 38 
C.F.R. § 4.85) by intersecting the horizontal row appropriate 
for the numeric designation for the ear having the better 
hearing and the vertical column appropriate to the numeric 
designation level for the ear having the poorer hearing.  For 
example, if the better ear has a numeric designation level of 
"V," and the poorer ear has a numeric designation level of 
"VII," the percentage evaluation is 30 percent.  38 C.F.R. § 
4.85(e), Diagnostic Code 6100.

Specific provisions are in effect for "unusual patterns of 
hearing impairment," specifically cases where the pure tone 
thresholds at each of the four specified frequencies (1000, 
2000, 3000, and 4000 Hertz) are 55 decibels or more, or where 
the pure tone thresholds are 30 decibels or less at 1000 
Hertz and 70 decibels or more at 2000 Hertz. 38 C.F.R. § 
4.86.  As neither fact pattern has been shown in this case, 
these provisions are inapplicable here.

The veteran underwent a VA audiological evaluation in October 
2003, which shows that the pure tone hearing threshold levels 
at 1000, 2000, 3000, and 4000 hertz were respectively, 25, 
45, 55, and 70 on the right; and 20, 55, 65, and 70 on the 
left.  The results of that examination revealed an average 
puretone threshold hearing level of 49 dB for the right ear, 
and 53 dB for the left ear.  Speech audiometry revealed 
speech recognition ability of 86 percent on the right and 82 
percent on the left.  

Application of the October 2003 average puretone threshold 
and speech recognition ability scores to Table VI (in 38 
C.F.R. § 4.85) results in Roman Numeral designations of II 
for the right ear and IV for the left ear.  This combination, 
when applied to Table VII (in 38 C.F.R. § 4.85) results in a 
zero percent evaluation for hearing impairment under 
Diagnostic Code 6100.  

The veteran underwent a VA audiological evaluation in July 
2006, which shows that the pure tone hearing threshold levels 
at 1000, 2000, 3000, and 4000 hertz were respectively, 30, 
55, 55,and 65 on the right; and 30, 60, 65, and 65 on the 
left.  The results of that examination revealed an average 
puretone threshold hearing level of 51 dB for the right ear, 
and 55 dB for the left ear.  Speech audiometry revealed 
speech recognition ability of 86 percent on the right and 88 
percent on the left.  

Application of the July 2006 average puretone threshold and 
speech recognition ability scores to Table VI (in 38 C.F.R. § 
4.85) results in Roman Numeral designations of II for the 
right ear and II for the left ear.  This combination, when 
applied to Table VII (in 38 C.F.R. § 4.85), also results in a 
zero percent evaluation for hearing impairment under 
Diagnostic Code 6100.  

Based on the foregoing, the Board finds that a compensable 
evaluation (in excess of zero percent) is not warranted.  The 
Board is aware that the veteran may argue that his bilateral 
hearing loss disability is more severely disabling than the 
current evaluation reflects.  The veteran's lay assertions of 
decreased hearing, however, are insufficient to establish 
entitlement to a higher evaluation for hearing loss because 
"disability ratings for hearing impairment are derived by a 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered." Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).  The veteran is free to submit evidence at a future 
date in furtherance of the assignment of a higher evaluation, 
such as recent audiological testing reports.

In the present case, however, the "mechanical application" of 
the applicable diagnostic criteria to the evidence at hand 
clearly warrants only a noncompensable evaluation.  As such, 
the preponderance of the evidence is against the veteran's 
claim of entitlement to an evaluation for bilateral hearing 
loss in excess of zero percent.

The Board acknowledges that in reaching it's determination in 
this decision, VA is statutorily required to resolve the 
benefit of the doubt in favor of the veteran when there is an 
approximate balance of positive and negative evidence 
regarding the merits of an outstanding issue.  That doctrine, 
however, is not applicable in this case because the 
preponderance of the evidence is against the veteran's claim.  
See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 
U.S.C.A. § 5107(b).


ORDER

New and material evidence not having been received to reopen 
the previously denied claim of entitlement to service 
connection for status post right ankle injury, the appeal is 
denied.

New and material evidence has been submitted to warrant 
reopening the claim of service connection for residuals of 
hernia; the appeal is granted to that extent.

Entitlement to service connection for blood blisters on the 
back is denied.

Entitlement to a compensable rating for bilateral hearing 
loss is denied.
 

REMAND

In light of the Board's decision granting the veteran's 
petition to reopen his previously denied claim for service 
connection for residuals of hernia, a remand of the 
underlying service connection claim is necessary to accord 
the RO an opportunity to adjudicate this issue on a de novo 
basis.  Also, for the following reasons, a remand is 
necessary regarding the underlying claim for service 
connection for residuals of hernia, and the claim for service 
connection for depression.
 
With respect to the hernia residuals service connection 
claim, a remand is necessary for the following reasons.  The 
veteran has asserted that his hernia residuals resulted from 
injury in service; and in a statement received in October 
2005, he indicated that he was treated by VA approximately 50 
years ago for this condition.  Such treatment would have been 
proximate to his discharge from service; and therefore could 
provide evidence material to his claim and beneficial in the 
adjudication of the claim for service connection.    

Accordingly, the case is REMANDED for the following action:

1.  The RO should ask the appellant to 
identify all medical care providers who 
evaluated or treated him since service  
for his residuals of hernia.  The RO 
should appropriately proceed to request 
copies of any pertinent private or VA 
medical records not currently of record 
for that period from all sources 
identified, to specifically include any VA 
medical records of treatment claimed to be 
proximate to the mid-1950s.

2.  After the above development, the RO 
should conduct any additional development 
deemed needed regarding the claim for 
service connection for residuals of 
hernia.  

3.  Thereafter, readjudicate the claim for 
service connection for residuals of 
hernia.  If the determination remains 
unfavorable to the appellant, the RO 
should furnish the veteran and any 
representative a supplemental statement of 
the case, and thereafter allow the veteran 
the applicable time period in which to 
respond, and return the case to the Board 
for further appellate consideration, if in 
order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


